Citation Nr: 1807936	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  12-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for right hip strain, limitation of extension, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased initial evaluation for right hip sprain, limitation of flexion, currently evaluated as 10 percent disabling prior to February 9, 2015, and as 20 percent disabling from February 9, 2015.

3.  Entitlement to an increased initial evaluation for right ankle degenerative arthritis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased initial evaluation for right foot degenerative arthritis, currently rated as 30 percent disabling, with a separate noncompensable evaluation for hallux valgus, and a 10 percent rating for metatarsalgia associated with right ankle pain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A videoconference hearing was scheduled in May 2015, however, that was cancelled by the Veteran.

In a September 2015 decision, the Board granted the Veteran's claims entitlement to a separate 10 percent rating for limitation of rotation of the right hip is granted effective July 8, 2013, denied entitlement to an increased evaluation for limitation of extension of the right hip, denied an increased initial evaluation for right hip strain, limitation of flexion evaluated as 10 percent disabling prior to February 9, 2015, and as 20 percent disabling from February 9, 2015, denied and increased initial evaluation for right ankle degenerative arthritis, currently evaluated as 20 percent disabling, granted entitlement to a 30 percent evaluation for a severe foot injury and denied entitlement to an increased rating for hallux valgus and metatarsalgia associated with right ankle pain.

The Veteran then appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision and Order, the Court vacated the September 2015 Board decision and remanded the matter to the Board for development consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased initial evaluation for right hip strain, limitation of extension, increased initial evaluation for right hip sprain, limitation of flexion and increased initial evaluation for right ankle degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's right foot disability is severe, causing pain and tenderness, and requiring the Veteran to use a cane for ambulation; however, loss of use of the right foot is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent evaluation, but no greater, for a severe injury to the Veteran's right foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.71(a), Diagnostic Codes 5010, 5279, 5280, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

VCAA letters dated in September 2010, September 2011, April 2014, May 2014, February 2015, and May 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (1) (2017); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error," the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's post service treatment records have been associated with the claims file.  The Veteran's service treatment records were not completely available, but as this is an increased rating claim, and service connection has already been granted, those records would not be significantly material.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159 (c) (4) (i) (2017) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include in July 2012, July 2013, and June 2015.  In regards to the claims decided herein, these examinations were a thorough and adequate basis on which to base a decision and contain sufficient findings to rate the Veteran's disabilities under the pertinent diagnostic criteria, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159 (c) (4) (2017).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for any increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, as is shown in the instant case. 

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id.  

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2014). 

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, while service-connected disabilities and ratings in effect for 20 years or more are protected, and ratings in effect for shorter periods are also afforded some protections against reduction, the selection of diagnostic codes or applicable rating criteria are not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957 (2014); see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's right foot degenerative arthritis is currently rated as 30 percent disabling under Diagnostic Code 5284, with a separate noncompensable evaluation for hallux valgus under Diagnostic Code 5280, and a 10 percent evaluation for metatarsalgia under Diagnostic Code 5279.  Reviewing those codes, Diagnostic Code 5279 provides for a 10 percent rating, the maximum available under this code, for anterior metatarsalgia, unilateral or bilateral. Diagnostic Code 5280 provides for a 10 percent evaluation for either severe hallux valgus, equivalent to amputation of a great toe, or operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a 

Diagnostic Code 5284, for other foot injuries, provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, a 30 percent rating is assigned for severe foot injuries and a 40 percent rating is assigned with actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

At no time has the Veteran had surgery for hallux valgus, nor is it so severe as to be equivalent to amputation of a great toe.  Thus a higher rating under Diagnostic Code 5280 is not warranted.  The Veteran is also in receipt of the highest possible evaluation under Diagnostic Code 5279, for pain in the foot related to his ankle.  Thus, the only higher evaluations would be under Diagnostic Code 5284, for other foot injuries and Diagnostic Code 5276 for flat foot, acquired. 

Reviewing the evidence of record, a July 2012 report of VA examination noted multiple disabilities to include hallux valgus, arthritis, and a heel spur of the right foot.  A July 2013 VA foot examination noted swelling, pain, decreased longitudinal arch height, marked pronation, and inward bowing of the Achilles.  A June 2015 report of VA examination noted decreased longitudinal arch height and marked deformity of both feet, as well as marked pronation, pain and swelling, as well as use of a cane.

Considering this symptomatology, the Board finds that this disability is properly rated as severe.  Even not considering the 10 percent evaluation the Veteran is already in receipt of for metatarsalgia, the Veteran's multiple problems in his feet cause near constant pain, tenderness, and require the use of a cane for ambulation.  Considering all evidence of record, the Board finds that this disability would warrant a 30 percent evaluation for a severe foot injury.

However, while the evidence shows that the Veteran uses a cane and is in severity limited in his ability to walk, the record does not show that the Veteran's arthritis of the right foot results in loss of use of the foot.  The July 2012 examination report notes that the Veteran's use of the case was occasional.  While the Veteran was noted to have a limping gait, the examiner observed that the Veteran did not have evidence of bilateral weak foot which is defined as a symptomatic condition secondary to many constitutional conditions characterized by atrophy of the musculature, disturbed circulation and weakness.  Further, the examiner observed that no functional impairment such that no effective remains other than that which would be equally well served by amputation with prosthesis affecting functions of the lower extremity including balance and propulsion.  

The Board acknowledges that the July 2013 examination report indicates an increase in the frequency of the Veteran's use of a cane as he constantly used a cane due to his right foot disability for support and help with balance.  However, the examiner noted that the Veteran did not have functional impairment such that no effective function of the foot remained.  

While the July 2015 examination shows that the Veteran continued to have severe symptoms and difficulty walking related to his right foot disability, the examiner noted that the Veteran did not have functional impairment such that no effective function of the foot remained.  

As the July 2012, July 2013 and July 2015 examiners all specifically noted that the Veteran's foot condition was not of such an extremity that no effective function remains other than that which would be equally well served by an amputation with prosthesis and the record shows that the Veteran was continually able to walk and stand, albeit with pain, the Board concludes that the weight of the evidence is against a finding that his symptoms resulted in loss of use of the foot as contemplated by a higher rating.  Therefore, a 40 percent rating under Diagnostic Code 5284 is not warranted.

In rendering its decision, the Board must also consider and discuss whether a disability should be rated under any potentially applicable alternative diagnostic codes.  Pursuant to Diagnostic Code 5276, bilateral pes planus warrants the next highest disability rating, a 30 percent rating, for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  If such symptoms are only demonstrated unilaterally, a 20 percent disability is warranted.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms are awarded a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5276. 

The criteria in DC 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).  As such, in order to warrant a 30 percent disability rating for bilateral pes planus (or a 20 percent for unilateral pes planus), the evidence must demonstrate that his bilateral pes planus results in objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  Similarly, in order to warrant a 50 percent disability rating for bilateral symptoms (or 30 percent for unilateral symptoms), pronounced bilateral pes planus must be shown with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.

During a July 2013 VA examination the Veteran was diagnosed with severe right foot pes planus (flatfoot).  His symptoms included right foot pain which was accentuated on use, pain on manipulation which was also accentuated on manipulation, swelling on use, characteristic calluses.  His symptoms were not relieved by arch support (or built up shoes or orthotics) on the right side.  He also had extreme tenderness of plantar surface on the right foot, which was not improved by orthopedic shoes or appliances.  

The Veteran also had decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of the right foot, marked pronation of the right foot.  The weight bearing line fell over or medial to the great right tow.  It was also noted that the Veteran had inward bowing of the right Achilles tendon. 

A June 2015 VA examiner found that the Veteran had bilateral pes planus with pain on use which was accentuated on manipulation.  He also suffered from pain on manipulation, which was accentuated on manipulation.  The examiner noted swelling on use and characteristic calluses.  

The examiner also found the Veteran had extreme bilateral tenderness, which was improved by orthopedic shoes or appliances.  He also had decreased longitudinal arch height on weight bearing, objective evidence of marked deformity and marked pronation in both feet.  The weight bearing line also fell over or medial to the great toe in both feet and his Achilles tendons bowed inward in both feet with marked inward displacement and severe spasm of the tendons.  

However, the examiner also noted use of bilateral arch supports relieved his symptoms.  

VA's General Counsel has issued a precedential opinion advising that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

As noted above, the Veteran was diagnosed with unilateral severe pes planus during his July 2013 VA examination and exhibited symptoms including marked deformity, pain on manipulation and swelling on use and characteristic callosities, which would warrant a 20 percent disability rating Diagnostic Code 5276.  In June 2015 the Veteran was diagnosed with bilateral pes planus, but his symptoms were noted as relieved with arch support, which shows that his pes planus would be characterized as severe under Diagnostic Code 5276 and warrant a 30 percent disability rating.  The Veteran has been afforded a 30 percent disability rating under Diagnostic Code 5284, effective July 9, 2012.  

In sum, the Board has considered other potentially applicable provisions that could yield a rating higher than 30 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's symptoms are adequately considered within DC 5284 such that a separate evaluation under DC 5276, the only other potentially applicable diagnostic code, would constitute impermissible pyramiding.  38 C.F.R. § 4.71a, DC 5276-5284 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Thus, the Board finds that the Veteran would warrant a 30 percent rating for a severe foot injury; however, the preponderance of the evidence of record is against a grant of any other higher ratings.  As the preponderance of the evidence is against these other claims, the benefit-of-the-doubt doctrine does not apply, and those other increased rating claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right foot disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).  Here, the evidence does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's symptoms of marked deformity, pain on use and manipulation, swelling, and difficulty with prolonged standing and walking due to such symptoms are contemplated by the rating schedule, which is predicated on the degree of functional impairment that results from such symptoms.  As such, referral for extraschedular consideration is not warranted here.


ORDER

Entitlement to an increased initial evaluation for right foot degenerative arthritis, currently rated as 30 percent disabling, with a separate noncompensable evaluation for hallux valgus, and a 10 percent rating for metatarsalgia associated with right ankle pain is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for increased initial evaluation for right hip strain, limitation of extension, increased initial evaluation for right hip sprain, limitation of flexion and increased initial evaluation for right ankle degenerative arthritis.

The Court found in its April 2017 decision that the Veteran's July 2015 hip and ankle examinations, upon which the Board relied in making its September 2015 decision, were not fully adequate.  Specifically, subsequent to the July 2015 VA examinations, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

A review of the claims file reveals that the July 2015 hip and ankle examinations, do not demonstrate range of motion testing for both hips or ankles in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA hip and ankle examinations were inadequate.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59. 

As such, new VA hip and ankle examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right hip disability and right ankle disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both hips and ankles in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Furthermore, with respect to the Veteran's claim for a separate disability rating for limitation of his right thigh abduction due to his right hip disability pursuant to Diagnostic Code 5253, the Board finds that this claim is inextricably intertwined with his claim for an increased rating or ratings for increased initial evaluation for right hip strain, limitation of extension and an increased initial evaluation for right hip sprain, limitation of flexion.  Thus, adjudication of the separate disability rating claim for limitation of his right thigh abduction due to his right hip disability pursuant to Diagnostic Code 5253 must be held in abeyance pending further development of the Veteran's right hip rating claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Then the AOJ should secure the appropriate VA hip examination to ascertain the current severity and manifestations of the Veteran's service-connected right hip disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected right hip disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA hip examination must include range of motion testing for both hips in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the right hip, he or she should clearly explain why that is so.

3.  The AOJ should then secure the appropriate VA ankle examination to ascertain the current severity and manifestations of the Veteran's service-connected right ankle disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected right ankle disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA ankle examination must include range of motion testing for both ankles in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the right ankle, he or she should clearly explain why that is so.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal for the right hip and right ankle.  If any of the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


